COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Lemons and Senior Judge Cole
Argued at Richmond, Virginia


RIVERVIEW FARM ASSOCIATES
VIRGINIA GENERAL PARTNERSHIP,
JEARALD D. CABLE AND ROBERT L. WALDROP
                                         MEMORANDUM OPINION * BY
v.   Record No. 2337-98-2                 JUDGE MARVIN F. COLE
                                             DECEMBER 7, 1999
COMMONWEALTH OF VIRGINIA, DEPARTMENT OF
 ENVIRONMENTAL QUALITY, ex rel. STATE
 WATER CONTROL BOARD, DENNIS TREACY, DIRECTOR
 AND EXECUTIVE SECRETARY AND WEANACK LAND
 LIMITED PARTNERSHIP


          FROM THE CIRCUIT COURT OF CHARLES CITY COUNTY
                     Thomas B. Hoover, Judge

          David S. Bailey for appellants.

          Carl Josephson, Assistant Attorney General
          (Mark L. Earley, Attorney General; Roger L.
          Chaffe, Senior Assistant Attorney General;
          E. E. Mathews, III; F. Lewis Biggs; McGuire,
          Woods, Battle & Boothe LLP, on brief), for
          appellees.

          Amicus Curiae: Mattaponi Indian Tribe
          (Debra L. Willen; Hope M. Babcock;
          Jeffrey C. Nelson; Sandra Franco, Law
          Student Intern; Stephanie Tai, Law Student
          Intern; Guerrieri, Edmond & Clayman;
          Institute for Public Representation,
          Georgetown University Law Center, on
          briefs), for appellants.


     Riverview Farm Associates Virginia General Partnership,

Jearald D. Cable, and Robert L. Waldrop ("appellants") appeal the


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
circuit court's ruling that, based on the doctrine of sovereign

immunity, it was without jurisdiction to hear appellants' appeal

of a case decision by the State Water Control Board ("Board")

issuing a modification of a Virginia Water Protection Permit

("VWPP") to Weanack Land Limited Partnership ("Weanack").   We hold

that Code § 62.1-44.29 waived the Board's sovereign immunity from

suit in this case.   Accordingly, we reverse the decision of the

circuit court and remand the case to the circuit court.

                               FACTS

     The federal Clean Water Act ("CWA") requires that an

applicant for a federal license or activity which may result in a

discharge to navigable waters provide the federal permitting

agency with a certification from the state that the discharge will

comply with specified sections of the CWA.   See 33 U.S.C. § 1341.

These certifications are commonly called "§ 401" certifications.

In the Commonwealth, the Board issues such a certification in the

form of a VWPP pursuant to Code § 62.1-44.15:5.

     Weanack owns land adjacent to the James River in Charles City

County that is used as a transfer point for barges off-loading

cargo, including municipal waste.   In October 1995, the Board

issued a VWPP to Weanack for dredge and fill operations.

     In October 1997, Weanack requested a modification of the 1995

VWPP pursuant to Code § 62.1-44.15:5 in order to expand and

enlarge the port facility.   The Board provided a public comment

period during which it received comments from Jearald D. Cable

                               - 2 -
("Cable").    Cable also requested a public hearing, which the Board

denied.   The Board issued the modification to the VWPP on March

16, 1998.

     Appellants appealed the Board's issuance of the modified VWPP

and the Board's denial of Cable's request for a public hearing to

the circuit court.    Both Weanack and the Board demurred to

appellants' petition for appeal, arguing, among other grounds,

that sovereign immunity barred judicial review of the Board's

issuance of the modified VWPP.

     The circuit court heard oral arguments on the demurrer and

held that the doctrine of sovereign immunity precluded judicial

review of the Board's decision to modify the VWPP.   The circuit

court found that Code § 62.1-44.29 authorizes judicial review of

final decisions of the Board, and that Code section does not

specifically list Code § 62.1-44.15:5 as a section for which

judicial review is authorized.    Therefore, the circuit court

opined that Code § 62.1-44.29 does not waive sovereign immunity to

authorize judicial review of the issuance of the VWPP.     This

appeal followed.

                               ANALYSIS

     Code § 62.1-44.29 provides, in part:

             Any owner aggrieved by, or any person who
             has participated, in person or by submittal
             of written comments, in the public comment
             process related to, a final decision of the
             Board under §§ 62.1-44.15(5), 62.1-44.15
             (8a), (8b), and (8c), 62.1-44.16,
             62.1-44.17, 62.1-44.19 or § 62.1-44.25,

                                 - 3 -
          whether such decision is affirmative or
          negative, is entitled to judicial review
          thereof in accordance with the provisions of
          the Administrative Process Act (§ 9-6.14:1
          et seq.) if such person meets the standard
          for obtaining judicial review of a case or
          controversy pursuant to Article III of the
          United States Constitution.

     Code § 62.1-44.15(5) gives the Board authority

          [t]o issue certificates for the discharge of
          sewage, industrial wastes and other wastes
          into or adjacent to or the alteration
          otherwise of the physical, chemical or
          biological properties of state waters under
          prescribed conditions and to revoke or amend
          such certificates.

     In Alliance to Save the Mattaponi v. Commonwealth ex rel.

State Water Control Bd., 30 Va. App. 690, 696, 519 S.E.2d 413, 416

(1999), this Court held that the VWPP for a reservoir project is

"a certificate for the alteration of state waters" pursuant to

Code § 62.1-44.15(5).   We then held that Code § 62.1-44.29, "by

reference to the Board's authority under Code § 62.1-44.15(5),

expressly waives the Board's sovereign immunity as to the grant of

that permit."   Id. at 697, 519 S.E.2d at 416.   We stated:

               Code § 62.1-44.15:5 establishes that a
          VWPP "shall constitute the certification
          required under § 401 of the [CWA]."
          Although Code § 62.1-44.15:5 makes no
          mention of judicial review, Code
          § 62.1-44.29 expressly waives the sovereign
          immunity enjoyed by the Board's grant or
          denial of a VWPP on the ground that a VWPP
          is a permit for the alteration of state
          waters within the scope of that statute's
          waiver.

Id. at 696, 519 S.E.2d at 416.



                                 - 4 -
     Appellants' case is controlled by the decision in Alliance.

Therefore, we hold that the doctrine of sovereign immunity did not

bar appellants' appeal of the Board's modification of the VWPP. 1

Accordingly, we reverse the decision of the circuit court and

remand the case to the circuit court for further proceedings in

accordance with Alliance.

                                         Reversed and remanded.




     1
       In Commonwealth v. Burns, 240 Va. 171, 174, 395 S.E.2d
456, 457 (1990), the Supreme Court held that panel decisions of
the Court of Appeals are subject to the rule of stare decisis
and each panel is bound by the decisions of other panels until
corrected through the en banc hearing process. See Code
§ 17.1-402(C).

                               - 5 -